Darden, Judge
(concurring in the result) :
Today many enlisted members of the armed forces have educational qualifications, intellectual capacity, and social standards that surpass those of some officers. Nonetheless, fraternization may have a pernicious influence on military discipline. Despite my awareness of this, I must record my conviction that undue familiarity between an officer and a subordinate is susceptible of correction by administrative action.
Since the principal opinion treats the offense of fraternization as not being separately punishable, the result is the one I would reach because of my reservations about treating this practice as a crime.